ON MOTION FOR REHEARING.
On motion for rehearing, plaintiff contends that the opinion the statute wherein it it provided that the state's contribution shall be "one half of the cost of such transportation." This contention it without merit.
What the legislature intended was that the "actual cost of transportation" should be computed according to a uniform schedule of rates promulgated by the state board of education. This much it stated in clear and unequivocal language by saying that "upon the bases of such schedules, so fixed, the contribution of the state to the cost of transportation shall be computed, and the payment thereof made, and in no other way." (Sec. 1200.1, Rev. Codes.) If actual cost of transportation were intended to be the criterion by which to determine the state's contribution, then the county superintendent would undoubtedly have been the one named in the statute to make the computation. But the legislature imposed the duty upon the state superintendent to make the computation, and this upon the "basis of the facts certified to him by the several county superintendents of schools in accordance herewith, * * * under section *Page 105 
1200.1 and the schedules fixed by the state board of education." (Sec. 1200.7, Id.) The duty imposed upon the county superintendent by the statute is not to certify the actual cost of transportation, but rather "the number of pupils, actually attending a public school in his county and residing three or more miles distant therefrom, and the actual cost of the transportation of such pupils pursuant to the schedule of ratesfixed and promulgated by the state board of education." (Sec. 1200.6, Id.)
The statute, considered as a whole, makes it plain that the cost of transportation and the state's contribution therefor shall be computed in accordance with the schedule of rates fixed by the State Board of Education. Furthermore, if the actual cost of transportation was intended to be the test, then there could be no semblance of uniformity as the statute commands, for it is common knowledge that the actual cost of transportation for the same distance varies greatly in different parts of the state. In effect, the legislature said that the contribution shall be one-half of the actual cost of transportation, but we leave the question to the State Board of Education to fix the rates upon which the actual cost shall be computed. In other words, the legislature fixed the yardstick by which the cost of transportation shall be computed, viz., by the schedule of uniform rates fixed by the State Board of Education.
Further consideration of this question but convinces us of the correctness of the conclusion reached in our opinion herein, and the motion for rehearing is accordingly denied. *Page 106